The plaintiff in error was convicted in the district court of Muskogee county on an appeal from a justice of the peace in the city of Muskogee upon a charge of assault and battery and sentenced to a fine of $100.
The case was tried in October, 1924, and the appeal lodged in this court in February, 1925. No briefs have been filed in support of the assignments of error. Where an appeal is prosecuted to this court and no brief in support of the petition in error is submitted and no appearance for oral argument made, this court will examine the record for fundamental errors, and will read the evidence to ascertain if it reasonably supports the judgment, and, if no such error is apparent, the case will be affirmed. We have examined the record, and no prejudicial error is apparent. The evidence fully sustains the verdict.
The case is affirmed.